DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II claims 12-18 in the reply filed on 04/01/2022 is acknowledged.  It is noted applicant submitted an amended claims set with the response.  The traversal is on the grounds that the prior special technical feature did not address the newly amended claims which feature a new special technical feature.    This is not found persuasive because as set forth below the new special technical is taught in the applied art.  A new requirement addressing the amended claims is set forth below.
Claims 1-11 and 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/01/2022.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, drawn to a process for making a metal ring from a BeCu alloy.
Group II, claims 12 and 17-18, drawn to a metal ring comprising a BeCu alloy.
Group III, claim 19, drawn to a process for making a ring.
Group IV, claim 20, drawn to an amorphous metal casting apparatus comprising a metal ring.
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a metal ring comprising a BeCu alloy comprising about 1.8 to about 2.0 wt% beryllium, an amount of nickel, cobalt, and optionally iron such that the sum of (nickel+cobalt) is about 0.2 wt% or higher, and the sum of (nickel+cobalt+iron) is about 0.6 wt% or less; about 0.2 wt% to about 0.6 wt% lead; and balance copper, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lamineries Matthey SA (Guide to High Performance Alloys) [IDS dated: 05/18/2020], herein Lamineries.  
Lamineries teaches BeCu alloys [Pgs. 4-6]. The alloys are made into rings [Pgs. 6, 36].  Lamineries teaches by example a high strength copper beryllium alloy C17300 which comprises: 1.8-2.0 wt. % Be, 0.2 wt. % min (Co+Ni), 0.6 max wt. % (Co+Ni+Fe), 0.2-0.6 wt. % Pb and the remainder Cu  [Pg. 6, 2nd example].  
Therefore, since the limitations fail to define contribution over Lamineries, they have failed to constitute a special technical feature and hence there is lack of unity between the cited claims.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Information Disclosure Statement
The information disclosure statement filed 04/01/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lamineries Matthey SA (Guide to High Performance Alloys) [IDS dated: 05/18/2020], herein Lamineries.

In regards to claim 12, Lamineries teaches BeCu alloys [Pgs. 4-6]. The alloys are made into rings [Pgs. 6, 36].  Lamineries teaches by example a high strength copper beryllium alloy C17300 which comprises: 1.8-2.0 wt. % Be, 0.2 wt. % min (Co+Ni), 0.6 max wt. % (Co+Ni+Fe), 0.2-0.6 wt. % Pb and the remainder Cu  [Pg. 6, 2nd example].   The alloy meets the claimed composition. Lamineries does not expressly teach a ring of the alloy having the physical properties as claimed.  However, the alloy of Lamineries is expected to meet the limitations for the reasons that follow.  It has been held that a material and its properties are inseparable, See MPEP 2141.02 V.  Laminieries further teaches a variety of processing methods that result in properties as claimed in different products.  While not expressly teaching the properties of 17300, Laminieries teaches those of the substantially similar 17200 of Alloy 25, which include a yield strength 0.2% offset of 890-1200 MPa, a Rockwell  C Hardness of 36-42 and an elongation of 3-10 % [Pgs. 4, 36].  The elongation overlaps the claimed elongation range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 17, Lamineries further teaches %IACS is 22-28 [Pg. 36].  This overlaps the claimed range.

In regards to claim 18, Lamineries further teaches hardness is adjusted based upon the processing methods applied but does not give specific example of the hardness in the claimed range [Pg. 4].    However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have adjusted the hardness of the alloy of the desired application.  As it has been held that, the normal desire of scientists or artisans is to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lamineries Matthey SA (Guide to High Performance Alloys) [IDS dated: 05/18/2020], herein Lamineries,  as applied to claim 1 above, and further in view of Harkness et al. (Beryllium-Copper and Other Beryllium-Containing Alloys), herein Harkness.

In regards to claim 18, Lamineries further teaches hardness is adjusted based upon the processing methods applied but does not give specific example of the hardness in the claimed range [Pg. 4].  
Harkness teaches BeCu alloys including the 17200 and 17300 taught by Laminieries [Abstract, Table 1].  Harkness further teaches examples that result in yield strength 0.2% offset of 750-940 MPa, a Rockwell C Hardness of 28-35 and an elongation of 9-20 %  and a %IACS of 17-28 [Table 4 TM04].    These ranges overlap the claimed ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the processing methods of Harkness to the alloy of Lamineries.  One would have been motivated to do so as it would be applying a known technique to a known product ready for improvement to yield predictable results.

Claims 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harkness et al. (Beryllium-Copper and Other Beryllium-Containing Alloys) [IDS dated 05/18/2020], herein Harkness.

In regards to claims 12,  Harkness teaches BeCu alloys [Title, Abstract].   copper beryllium alloy C17300 which comprises: 1.8-2.0 wt. % Be, 0.2 wt. % min (Co+Ni), 0.6 max wt. % (Co+Ni+Fe), 0.2-0.6 wt. % Pb and the remainder Cu  [Table 1].   The alloy meets the claimed composition.  Harkness teaches the alloy may be made onto rings [Pg. 415, col 1].  Harkness does not expressly teach a ring of the alloy having the physical properties as claimed.  However, the alloy of Harkness is expected to meet the limitations for the reasons that follow.  It has been held that a material and its properties are inseparable, See MPEP 2141.02 V.  Harkness further teaches a variety of processing methods that result in properties as claimed in different products. Harkness teaches the 17300 and the 17200 have substantially similar physical properties [Tables 2 and 5]. Harkness further teaches examples of 17200 that result in yield strength 0.2% offset of 750-940 MPa, a Rockwell C Hardness of 28-35 and an elongation of 9-20 %  and a %IACS of 17-28 [Table 4 TM04]. This product is readily formed into a ring.  The hardness and elongation are within the claimed ranges.  The yield strength 0.2% offset overlaps the claimed range.

In regards to claims 17,  Harkness teaches the product has a %IACS of 17-28 [Table 4 TM04].  This overlaps the claimed range.

In regards to claims 18,  Harkness teaches the product has a Rockwell C Hardness of 28-35 [Table 4 TM04].  This overlaps the claimed range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including art teaching BeCu alloys includes:  Miura et al. (WO 2014/069303), Wetzel et al. (US 2010/0006191 A1), Harkness (US 2004/0216817 A1), Nojiri et al. (US 5354388), Matsui et al. (US 4792365), and Woodard et al. (US 4579603).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784